Citation Nr: 0939267	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-38 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for tuberculosis with mediastinal mass.

3.  Entitlement to an effective date prior to March 31, 2006 
for the grant of service connection for Type-II diabetes 
mellitus.

4.  Entitlement to service connection for a dental 
disability, for compensation and/or treatment purposes.

5.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disability.

6.  Entitlement to service connection for a heart disability, 
including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from March 1968 to October 
1970 and from March 1972 to December 1978.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

A November 2006 rating decision granted service connection 
for Type-II diabetes mellitus and assigned a 20 percent 
evaluation, effective March 31, 2006, and granted service 
connection for tuberculosis with mediastinal mass, and 
assigned a noncompensable disability evaluation, also 
effective March 31, 2006.  An August 2007 rating decision 
granted service connection for PTSD, and assigned a 30 
percent disability evaluation, effective March 31, 2006, as 
well as denied the Veteran's claim of entitlement to service 
connection for a dental disability.  A May 2008 rating 
decision denied the Veteran's claims of entitlement to 
service connection for hypertension and a heart disability, 
to include as secondary to service-connected disaility.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to increased initial disability 
ratings for PTSD and tuberculosis, as well as the Veteran's 
pending claim of entitlement to service connection for a 
dental disability.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for diabetes mellitus was received by the RO on March 31, 
2006.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran has hypertension, which is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran has a heart disability, which is 
causally or etiologically related to his service in the 
military, or etiologically related to, or aggravated by, 
service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date prior 
to March 31, 2006 for the grant of service connection for 
Type-II diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.105, 3.155, 3.159, 3.400 (2009).

2.  Hypertension was not incurred in, or aggravated by, 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, or aggravated 
by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2009).

3.  A heart disability was not incurred in, or aggravated by, 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, or aggravated 
by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in December 2007 and 
February 2008, from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters informed the appellant of 
what evidence was required to substantiate his claims for 
service connection, including as secondary to service-
connected disability.  These letters also informed him of his 
and VA's respective duties for obtaining evidence.  In 
addition, the letters from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  With 
respect to the earlier effective date claim, the Board notes 
that such claim stems from a notice of disagreement (NOD) as 
to the original rating decision which granted service 
connection for diabetes mellitus.  The provisions of 38 
C.F.R. § 3.159(b)(3) (effective May 30, 2008) establish that 
no VCAA duty to notify arises from receipt of an NOD.  
Rather, supplemental statements of the case issued in July 
2008 and May 2009 provided an explanation of what was 
necessary to substantiate the claim and the elements for 
consideration. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
As such, there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examinations.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection for hypertension and a heart disability, such that 
a VA medical opinion is not required.  In this instance, 
there is no credible evidence of record that establishes that 
the Veteran's hypertension or heart disability are due to, or 
aggravated by, an incident in service, or service-connected 
disability, and the appellant has not identified or submitted 
any objective medical evidence in support of these claims.  
As such, VA is not required to obtain a VA medical opinion in 
order to adjudicate the appellant's claims of entitlement to 
service connection for hypertension and a heart disability.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection 

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for hypertension and a 
heart disability, to include as secondary to service-
connected disabilities, including Type-II diabetes mellitus, 
so these claims must be denied.  38 C.F.R. § 3.102.  

The Veteran's service treatment records are negative for any 
complaints or findings relative to a heart disability or 
hypertension.  Moreover, at the Veteran's multiple re-
enlistment and separation examinations, the Veteran denied 
experiencing high blood pressure or heart problems; his 
contemporaneous examination reports showed a normal clinical 
evaluation of the heart and vascular system, and no high 
blood pressure readings were noted.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems, as he is now alleging, then he 
would have at least mentioned this during his military 
examinations.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).   In particular, 
post-service VA treatment records indicate that the Veteran 
was not treated for hypertension until 2006 and complaints of 
heart palpitations until 2007.  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his disabilities complaints are related to his 
in-service duties and experiences, there is no competent 
clinical evidence that relates his current disabilities to 
his military service.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In this regard, the Board 
points out that there is no objective clinical indication he 
has a presumptive disease associated with Agent Orange 
exposure; the Veteran's claimed hypertension and heart 
disability are not presumptive diseases associated with such 
exposure.  See 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Further, as discussed below, his 
hypertension and heart disability have not been shown to be 
etiologically related to his service-connected diabetes 
mellitus.  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  

Additionally, the Board points out that the Veteran's October 
2006 VA examination was negative for evidence of a current 
heart disability.  According to the VA examiner, the 
Veteran's does not have a heart disability, including as 
secondary to his service-connected diabetes mellitus.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  The VA examiner also noted that the Veteran 
currently had essential hypertension related to his diabetes 
mellitus; however, the Board notes that none of the Veteran's 
treating providers at the VA have diagnosed the Veteran with 
hypertension and that the VA examiner noted that the 
Veteran's blood pressure was well-controlled based on the 
Veteran's report of medication for blood pressure control; VA 
medical records indicate that the drug reported by the 
Veteran is instead prescribed for kidney function.  
Similarly, it appears that the VA examiner based the 
diagnosis of hypertension solely on history as provided by 
the Veteran, which is inconsistent with the medical evidence 
of record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence).  

More significantly, neither the Veteran's medical providers 
related his complaints to his military service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  The record 
does not contain objective evidence confirming the Veteran's 
assertions as to continuity of symptomatology since service, 
nor is there any medical evidence of record demonstrating 
that the Veteran has hypertension or a heart disability as a 
result of his service, including his service-connected 
diabetes mellitus.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  While the Board finds 
that the Veteran is competent to assert that he has current 
symptoms since service, little probative weight can be 
assigned to his statements, as the Board deems such 
statements to be less than credible.  In this regard, while 
the Board again acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, 
including following service, in and of itself does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

Therefore, the only evidence portending that the Veteran's 
claimed hypertension and heart disability are in any way 
related to his service in the military comes from him 
personally.  As a layperson, the Veteran simply does not have 
the necessary medical training and/or expertise to determine 
the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, when deemed less than credible, as discussed above, 
have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114.  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

As already indicated, the Veteran's service in the military 
ended in December 1978.  Unfortunately, he did not file a 
claim for service connection for diabetes mellitus within one 
year of his discharge from service (i.e., by December 1979).  
Instead, it was not until many decades later, on March 31, 
2006, that he filed such a claim.  Service connection was 
subsequently granted in a November 2006 rating decision, 
effective March 31, 2006, the date of receipt of his claim.

The Board notes that a Federal District Court held in Nehmer 
v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. 
Cal 1999) (Nehmer II), that, in its 1989 decision voiding all 
denials "made under" the former section 3.311a(d), 
the court intended to void all decisions denying service 
connection for a condition that would qualify for presumptive 
service connection under the regulations subsequently issued 
under the Agent Orange Act of 1991.  However, the holding in 
that case has now been incorporated in regulatory form at 
38 C.F.R. § 3.816 (2009), Awards under the Nehmer Court 
Orders for disability or death caused by a condition 
presumptively associated with herbicide exposure, which 
provides, in pertinent part, as follows:  

(a) Purpose.  This section states effective-date 
rules required by orders of a United States district 
court in the class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-
6160 TEH (N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: 
(i) A Vietnam veteran who has a covered herbicide 
disease; 

(2) Covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent Orange 
Act of 1991, Public Law 102-4, other than chloracne.  
Those diseases are: 
(i) Type 2 Diabetes (Also known as type II diabetes 
mellitus or adult-onset diabetes). 

(c) Effective date of disability compensation.  If a 
Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied 
compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section.  A 
claim will be considered a claim for compensation 
for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or 
(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded. 

(3) If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective date 
of the award shall be the day following the date of 
the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in accordance 
with §§  3.114 and 3.400.  

(e) Effect of other provisions affecting retroactive 
entitlement-- (1) General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) ... of this 
section are satisfied, the effective date shall be 
assigned as specified in those paragraphs, without 
regard to the provisions in 38 U.S.C. 5110(g) or § 
3.114 prohibiting payment for periods prior to the 
effective date of the statute or regulation 
establishing a presumption of service connection for 
a covered herbicide disease.  

 (g) Awards covered by this section.  This section 
applies only to awards of disability compensation or 
DIC for disability or death caused by a disease 
listed in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2008).  

The Veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide 
disease" within the meaning of 38 C.F.R. § 3.816(b)(2), 
i.e., diabetes mellitus.  The effective date for the 
regulation that added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides is May 
8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed.Cir. 2002).  

Here, the current March 31, 2006, effective date has been set 
in accordance with the provisions of 38 C.F.R. § 3.816(c)(4).  
Specifically, if a VA claim was not filed in accordance with 
the time periods listed in 38 C.F.R. § 3.816(c)(1) or (c)(2), 
i.e., between September 25, 1985 and May 3, 1989, or between 
May 3, 1989 and May 8, 2001, the effective date of the 
regulation making diabetes mellitus a disease presumptively 
due to in-service herbicide exposure, the effective date is 
the latter of the date the claim was received (i.e., March 
31, 2006) or the date the disability arose (allegedly in 
1977), unless, under 38 C.F.R. § 3.816(c)(3), the claim was 
received within one year after separation from service.  

In this regard, the medical evidence of record indicates that 
he was first diagnosed with diabetes mellitus at his October 
2006 VA examination.  So there could not have been any claim 
for service connection within one year of his discharge from 
service in December 1978.  Moreover, even assuming, without 
conceding, that diabetes first arose prior to the October 
2006 VA examination, under 38 C.F.R. § 3.816(c)(4), the 
proper effective date is not the date the disability arose 
but the later of either when it arose or when the claim was 
filed - which, here, was on March 31, 2006.

The Veteran's claims file is unremarkable for indications of 
intent to file a claim for service connection for diabetes 
mellitus prior to his March 31, 2006 claim.  Thus, there is 
no evidence of an earlier, informal claim under 38 C.F.R. 
§§ 3.155 and 3.157.  In short, the facts do not provide a 
basis for an effective date prior to March 31, 2006.  There 
is simply no indication the Veteran specifically acted to 
file a claim for service connection for diabetes mellitus 
until March 31, 2006.  And, as previously discussed, while 
the Board recognizes the Veteran's statements that his 
diabetes mellitus existed prior to that date, there is no 
provision for payment of benefits from an earlier date based 
on a disorder's existence from a date previous to the receipt 
of the claim.  See 38 C.F.R. § 3.400(b)(2).

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for an earlier 
effective date for service connection of his diabetes 
mellitus.  Therefore, his claim must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an effective date prior to March 31, 2006 for 
the grant of service connection for Type-II diabetes mellitus 
is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability, is 
denied.

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected disability, is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  A preliminary 
review of the claims file does not indicate the Veteran has 
received adequate VCAA notice with regard to his claim of 
entitlement to service connection for a dental disability, 
for compensation and/or treatment purposes.

Although the Veteran was provided with a copy of the 
information and evidence necessary to substantiate a claim 
for service connection in an October 2006 letter, that effort 
is insufficient under current case law.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), the Court found that proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  In addition, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In particular, the Board points out that the Veteran did not 
receive VCAA notice which provided to the veteran an 
explanation of the evidence and information necessary to 
substantiate a claim of entitlement to service connection for 
a dental disability for treatment purposes.  Such a defect is 
presumed to be prejudicial, as actual knowledge by the 
appellant of the information and evidence necessary to 
substantiate the claim has not been demonstrated.  In this 
regard, the Board points out that although the February 2009 
SOC informed the Veteran of the relevant regulations, it did 
not specifically inform him of any of the information and 
evidence that was necessary to substantiate a claim for 
service connection for a dental disability, for treatment 
purposes.  In view of the foregoing, the Board finds that the 
claim must be remanded for compliance with the VCAA and 
recent case law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

The Board acknowledges that the Veteran underwent VA 
examinations for his service-connected tuberculosis and PTSD, 
in connection with his initial claims of service connection, 
in October 2006 and July 2007, respectively.  A copy of those 
examination reports are associated with his claims file.  
Nevertheless, the Veteran contends that his service-connected 
tuberculosis and PTSD are worse than currently evaluated.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In this 
regard, it is noted that the Court, in Green v. Derwinski, 1 
Vet. App. 121, 124 (1991), stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  

As such, in order to effectively evaluate the Veteran's 
service-connected tuberculosis with mediastinal mass and 
PTSD, more recent objective characterizations of the 
conditions and their associated symptomatology are required.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
the veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  

Therefore, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's claims of entitlement to initial staged 
disability ratings for tuberculosis with mediastinal mass and 
PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  



Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to establish entitlement to service 
connection for a dental disability, for 
compensation and/or treatment purposes; 
(b) inform him of the information and 
evidence that VA will seek to provide; and 
(c) inform him of the information and 
evidence he is expected to provide.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  

Specifically, the appellant and his 
representative should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice of an effective date for 
the award of benefits will be assigned if 
service connection is awarded, consistent 
with Dingess/Hartman.  He should also be 
informed of which evidence, if any, he is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  

2.  Schedule the Veteran for VA mental 
status examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his PTSD.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the PTSD versus 
other conditions (whether mental and/or 
physical).  If it is not possible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  

Any indications that the veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale for all 
opinions provided.  

3.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected tuberculosis with 
mediastinal mass.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  

The examiner must identify the specific 
manifestations of his residuals of 
tuberculosis with mediastinal mass.  The 
examiner also should comment on the 
Veteran's current level of social and 
occupational impairment and functioning due 
to his residuals of tuberculosis with 
mediastinal mass.

The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

4.  Thereafter, readjudicate the issues of 
entitlement to increased initial disability 
ratings for tuberculosis with mediastinal 
mass and PTSD on appeal.  If the benefits 
sought are not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


